DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on August 26, 2022 has been entered. The claims pending in this application are claims 1-13, 15, 19-22, and 35-37 wherein claims 9-13, 15, and 19-22 have been withdrawn due to the restriction requirement mailed on January 28, 2022. Claims 1-8 and 35-37 will be examined. 

Drawings
New Figures 5A to 5L, 6A, 7A to 7D, 8A to 8C, 9B, and 9C submitted on August 26, 2022 has been accepted by the office. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected as vague and indefinite. Since said cell in claim 8 has comprised the probe, it is unclear why the probe is still required to bind to said cell which comprises the probe and metes and bounds of the claim is unclear. Please clarify. 
Claim 35 is rejected as vague and indefinite. Since the content of claim 1 does not contain sorted cells, one skilled in the art would not understand how sorted cells which is not existed in claim 1 can be selected from a group consisting of immune cells, cells genetically engineered to express a cell surface protein or cell surface receptor that binds at least one probe for cell sorting, or cancer cells. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 35, and 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gumbrecht et al., (US 2010/0248242 A1, published on September 30, 2010). 
Regarding claim 1, since there is no definition for “toehold” in the specification, in view of Figure 1A of this instant case, a single stranded region of a nucleic acid target probe in a complex formed by the nucleic acid target probe and its capture probe can be reasonably considered as “toehold”. Thus, Gumbrecht et al., teach a probe for cell sorting comprising: i) a single-stranded nucleic acid targeting probe (ie., a DNA molecule 5a in Figure 12) comprising a toehold domain and a hybridization domain, wherein the toehold domain is conjugated to a binding moiety (ie., a label 511 such as biotin) through a first end of the toehold and is conjugated or linked to the hybridization domain by a second end of the toehold; and ii) a complementary nucleic acid catch probe (ie., oligonucleotide 3a in Figure 12), wherein the nucleic acid catch probe is annealed to the hybridization domain of the nucleic acid targeting probe, and wherein the nucleic acid catch probe comprises a magnetic bead (ie., magnetic bead 501a in Figure 12) (see paragraphs [0075] and [0098] to [0100], and Figures 1 and 11 to 13). 
Regarding claim 35, since sorted cells are not a structural limitation of claim 1 and claim 35 is dependent on claim 1, claim 35 is anticipated by Gumbrecht et al.. 
Regarding claim 37, since the label 511 taught by Gumbrecht et al., can be biotin which has an ability to bind a streptavidin labeled MHC complex and the phrase “the binding moiety binds a peptide major histocompatibility complex (MHC) complex” can be read as that “the binding moiety can bind a peptide major histocompatibility complex (MHC) complex”, claim 37 is anticipated by Gumbrecht et al.. 
Therefore, Gumbrecht et al., teach all limitations recited in claims 1, 35, and 37.  
Response to Arguments
In page 10, third paragraph bridging to page 11, second paragraph of applicant’s remarks, applicant argues that “[A]s presently amended, Claim 1 recites a probe comprising 2 parts. The first component comprises a single-stranded nucleic acid targeting probe comprising a toehold domain and a hybridization domain, wherein the toehold domain is conjugated to a binding moiety through a first end of the toehold and is conjugated or linked to the hybridization domain by a second end of the toehold. The second component comprises a complementary nucleic acid catch probe; wherein the nucleic catch probe is annealed to the hybridization domain of the nucleic acid targeting probe, and wherein the nucleic acid catch probe comprises a magnetic bead. By contrast, there is no disclosure let alone an enabled teaching anywhere in Gumbrecht et al. that provides these features. What Gumbrecht teaches is a magnetic bead (501a and 501b) with bound oligonucleotides (3a) which bind to a target DNA (5a) which is bound to a detectable moiety (B)(in this case biotin). Because of the presence of the magnetic bead, to correlate with the present claims, 3a of Gumbrecht et al. has to be the equivalent of a capture probe as presently claimed. This means that the target DNA 5a would need to be the targeting probe comprising a
toehold domain and a hybridization domain and linked to a binding moiety. Respectfully, there is no teaching of Gubrecht that says the target DNA comprises a hybridization domain that is complementary to the nucleic acid catch probe and anneals to said probe much less also comprises a toehold domain which is defined on page 2, line 33 though page 3, line 12 and as evidenced by Figure 1A remains unbound when annealed to a capture probe. By contrast there is no indication anywhere in Figure 12 or anywhere else in Gubrecht where on the target DNA the oligos bind or if there is any unbound portion of the target DNA”. 
	The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since Gumbrecht et al., teach that only middle region of target DNA (5a) hybridizes to oligonucleotides (3a) (see Figures 12 and 13), Gumbrecht et al., disclose that the toehold domain remains unbound when annealed to a capture probe oligonucleotides (3a) as argued by applicant. 

Claims 1-7 and 35 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Chen et al., (US 2019/0153515 A1, priority date: July 18, 2016). 
Regarding claims 1-5 and 7, since there is no definition for “toehold” in the specification, in view of Figure 1A of this instant case, a single stranded region of a nucleic acid target probe in a complex formed by the nucleic acid target probe and its capture probe can be reasonably considered as “toehold”. Thus, Chen et al., teach a probe for cell sorting comprising: i) a single-stranded nucleic acid targeting probe (eg., the capture probe/sequencing primer in Figure 7 or 
the capture probe in Figure 3) comprising a toehold domain (eg., TTAAAAAAAAAA of the capture probe in Figure 3) and a hybridization domain (eg., the region containing poly A from the capture probe that is fully complementary and hybridizes to oligo dT beads in Figure 3), wherein the toehold domain is conjugated to a binding moiety (eg., a nucleic acid complex comprising AAAAGGAGGAGGAGGCAA, hairpin adaptor A and hairpin adaptor B in Figure 3) through a first end of the toehold domain (eg., the terminal nucleotide of the first end of the toehold domain is “T” from TTAAAAAAAAAA of the capture probe in Figure 3) and is conjugated or linked to the hybridization domain by a second end of the toehold; (ii) a complementary nucleic acid catch probe (ie., Oligo dT) ), wherein the nucleic acid catch probe is annealed to the hybridization domain of the nucleic acid targeting probe, and wherein the nucleic acid catch probe comprises a magnetic bead as recited in claim 1, the first end is a 5’ end and the second end is a 3’ end as recited in claim 2, the toehold comprises 3 to 10 nucleotides as recited in claim 3, the single-stranded targeting probe comprises 3 to 30 nucleotides as recited in claim 4, the binding moiety comprises an antibody or antigen binding fragment thereof, a fusion protein, an aptamer (ie., a nucleic acid comprising hairpin adaptor A and hairpin adaptor B), peptide MHC complex, multivalent construct containing peptide MHC, or a ligand for a cell surface receptor or cell surface protein as recited in claim 5 and the magnetic bead is conjugated to the catch probe by a biotin-streptavidin interaction as recited in claim 7 (see paragraphs [0012], [0015], [0016], [0051], [0052], [0064], [0067], and [0068], claims 1-21, and Figures 3, 6, and 7). 
Regarding claim 6, since a cell surface protein or a cell surface receptor is not a structural limitation and a nucleic acid comprising hairpin adaptor A and hairpin adaptor B taught by Chen et al., has an ability to indirectly bind a cell surface protein by a complementary sequence of the a nucleic acid comprising hairpin adaptor A and hairpin adaptor B complexed with the cell surface protein or a cell surface receptor by a complementary sequence of the a nucleic acid comprising hairpin adaptor A and hairpin adaptor B complexed with the cell surface receptor, claim 6 is anticipated by Chen et al.. 
Regarding claim 35, since sorted cells are not a structural limitation of claim 1 and claim 35 is dependent on claim 1, claim 35 is anticipated by Chen et al.. 
Therefore, Chen et al., teach all limitations recited in claims 1-7 and 35. 
Response to Arguments
In page 11, third paragraph bridging to page 11, first paragraph of applicant’s remarks, applicant argues that “[A]s presently amended, Claim 1 recites [recites] a probe comprising 2 parts. The first component comprises a single-stranded nucleic acid targeting probe comprising a toehold domain and a hybridization domain, wherein the toehold domain is conjugated to a binding moiety through a first end of the toehold and is conjugated or linked to the hybridization domain by a second end of the toehold. The second component comprises a complementary nucleic acid catch probe; wherein the nucleic catch probe is annealed to the hybridization domain of the nucleic acid targeting probe, and wherein the nucleic acid catch probe comprises a magnetic bead. By contrast, there is no disclosure let alone an enabled teaching anywhere in Chen et al. that provides these features. Specifically, on page 6 of the present office action, the patent office asserts that the capture probe of Chen et al. in Figures 3 and 7, is the equivalent to the targeting probe of the present claims. However, Claim 1 is very specific as to the components of the targeting probe and its arrangement. As claimed, Claim 1 recites that the targeting probe comprises a toehold domain and a hybridization domain and it is the toehold domain that is conjugated to the binding moiety on one end and conjugated to the hybridization domain on the second end. By contrast, as asserted by the patent office, “the capture probe of Chen et al. comprises a toehold domain (eg., TTAAAAAAAAAA of the capture probe in Figure 3) and a hybridization domain (eg., the poly A region of the capture probe that hybridizes to oligo dT beads in Figure 3), wherein the toehold domain is conjugated to a binding moiety (eg., a nucleic acid comprising hairpin adaptor A and hairpin adaptor B).” Respectfully, this does not described the present claims. As argued by the patent office, the toehold and hybridization domains are the exact same domain only displaced by 2 amino acids as TTAAAAAAAAAA and a poly A tail would describe the exact same structure and thus not be two separate domains and even if the poly A tail were a further extension, there would be no distinction for complementary binding to occur as the polyA tail of the hybridization domain and the AAAAAAAAAA of the alleged toehold domain would provide the same target for strand binding. Further, if the hairpin adaptor was the binding domain, it would need to be an end of the toehold domain. That is not what is described by Chen et al. Because all of the features of the presently amended claims are not disclosed Chen et al., Claim 1 and any claim dependent thereon is not anticipated”. 
The arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since Chen et al., teach a probe for cell sorting comprising: i) a single-stranded nucleic acid targeting probe (eg., the capture probe/sequencing primer in Figure 7 or the capture probe in Figure 3) comprising a toehold domain (eg., TTAAAAAAAAAA of the capture probe in Figure 3) and a hybridization domain (eg., the region containing poly A from the capture probe that is fully complementary and hybridizes to oligo dT beads in Figure 3), applicant’s argument “the toehold and hybridization domains are the exact same domain only displaced by 2 amino acids as TTAAAAAAAAAA and a poly A tail would describe the exact same structure and thus not be two separate domains and even if the poly A tail were a further extension, there would be no distinction for complementary binding to occur as the polyA tail of the hybridization domain and the AAAAAAAAAA of the alleged toehold domain would provide the same target for strand binding” is incorrect. Furthermore, since Chen et al., teach that the toehold domain is conjugated to a binding moiety (eg., a nucleic acid complex comprising AAAAGGAGGAGGAGGCAA, hairpin adaptor A and hairpin adaptor B in Figure 3) through a first end of the toehold domain (eg., the terminal nucleotide of the first end of the toehold domain is “T” from TTAAAAAAAAAA of the capture probe in Figure 3), applicant’s argument “if the hairpin adaptor was the binding domain, it would need to be an end of the toehold domain. That is not what is described by Chen et al.” is incorrect. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	No claim is allowed. 
13.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 21, 2022